Title: To John Adams from François Adriaan Van der Kemp, 10 August 1804
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 10. Aug. 1804—

I should have before this used mÿ priviledge of writing to you, had I not been informed by the Rev. Smith, who did me the pleasure to dine with us, that you Sir, with your respected family enjoy’d a perfect health—He had been a classmate of your son Boylston, and was profuse in his encomiums on the Rev. Ernat—He delighted to instil in Mr Mappa and me the high opinion you fostered of that Clergyman and told us the flattering manner, upon which you received and returned a present. He give us hope to visit us again, before the close of his mission.
In Maÿ I send you two Lectures —chiefly intended for the instruction of mÿ children,—if these should have miscarried—the instant I know it, I shall desire my son to make another copÿ—as I am impatient to communicate, whatever may be conducive to preserve me your good opinion—and I am confident of this, whenever I can acquaint you, that I have acquitted meself of a duty.
My thoughts are again occupied with America’s N.W. Coast, and I intend, if nothing prevents it, to spend a part of the winter in bringing a heap of undigested materials in order. I have been favoured with different Extracts from Journals—and convey’d thro one Mr. Walton a list of queries of to Mr Borrill of Boston, concerned in the voyage of Mr Grey and Capt. Ingraham—I send you a copÿ inclosed—It might be, they might be lended to other masters of vessels on a similar voyage. But not much can be expected if Government takes not the care upon itself—and this would require—expenses—perhaps frutless—an encouraging of the navÿ, which would require taxes—and a Washington and Adams supposed this burden was an unavoidable requisite of an energetic government of a flourishing—in commerce in richly increasing nation.
It has with me—more and more—a high degree of probability that our N.W. coast—except perhaps a small part by the Russians——is yet undiscovered—that all, what has been yet explored by Cooke, Meares—van Couver—others, is a part of that immense archipel, and that an immortal name is yet to earn in the N. Western part of the Globe—not by smuggling—so usual for vessels—equipped in our states for a sealing voyage—not by kidnapping the inhabitants of the Islands—as has been done on Davis Island—not by surprising their chiefs, and keeping them on the vessels, till they complied with an iniquitous bargain; neither in joining English and Russians, to wage open war with hem, bÿ destroying their villages, and murdering the innocent wretches by gun and cannon shot, but by a great discovery—an useful establishment on the continent, or at least by firm and amicable liaisons with the Natives—
It would not be a very difficult task—to bring the merchants and owners of vessels, employ’d on a sealing voyage, under certain  regulations, and avoid—what is odious is an monopolising campaign—and their intrests self could be promoted. By similar means, the irregularities, of which some of our trading vessels have been guilty of, would be avoided—and the pretext for Spanish vexations vanish—but then two fregates, with a few smaller vessels would be required to cruise  steadilÿ in those seas—and a regular consular establishment fixed—in one of the principal Spanish ports—till our commercial interests did require an American settlement on a part, of the unoccupied N.W. shore—You know Sir! I am no unbeliever, and yet I cannot help doubting, that these events shall be brought to existence under our present Administration. alas! Why did I not devote a part of my time, to digest my thoughts on this interesting subject. When I enjoy’d the esteem and confidence of a Christian President, who would have pondered them with a scrupulous exactness, and taken hold of an raw hint, to give an ungrateful countrÿ another striking proof of his energetic wisdom and disinterested Patriotism. Could I flatter myself with the most distant prospect of success, I addressed me to Madison, but it seems me too presumptuous to foster this idea—in the present state of affairs. Meanwhile it can do no harm—to continue in collecting materials, but I dwelt already too long on this vision.
What throne is henceforward secure—and established firm enough—what nations can longer depend on its laws and government—If the European Powers of the first rank dare not oppose the towering arrogance of an insolent Corsican usurper! Let them come let them bow—and lick the dust of Napoleon–Magne’s feet, and be trampled under them, if theÿ dare not defend the rights of insulted Europe, and not replace their sword in the scabbard, till they have secured its peace on a firm basis: how am I shocked—more than my pen can express—when I see mine, once virtuous, friend, Schimmelpennink—who would have been a Bevernink an Adams in happier times, by want of a sufficient energetic character, cringe before D’Enghien’s purpled murderer!
What do you expect of Europe? what are your prospects about your dear–beloved America? have you confidence in the virtue and character of the Nation? or are we doomed too to anarchy and destruction? I even become apprehensive—that New England will not save us—if the almighty makes no use of severe  corrections, to learn this Nation their foolishness, and save Her as tho a fire—It would be indeed an awful lesson in Historÿ—but we too had this priviledge and scorned them—that his infant Republic should have strangled herself in the cradle—Pardon Sir! these effusions of a warm heart, as they originate from the same principles, by which I learned—since so many years—to respect and revere you—continue to honour me with your condescending kindness and permit me to subscribe me with the sincerest sentiments of consideration / your obliged and affectionate / friend
Fr. Adr. vd Kemp
P.S. Is the fate of the Ms—yet undecided?

